COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ABATEMENT ORDER

Appellate case name:       Monica Nicole Townsend v. Erik Allen Vasquez

Appellate case number:     01-17-00436-CV

Trial court case number: 63976

Trial court:               300th District Court of Brazoria County

         Appellant Monica Nicole Townsend filed in the trial court an affidavit of indigence and a
statement of inability to pay the costs of appeal. The court reporter filed a contest. After a
hearing, the trial court signed an order sustaining the contest on June 26, 2017, without stating
the basis for that ruling (order attached). On June 20, 2017, Townsend filed a motion challenging
the trial court’s order. The reporter’s record has not been filed because the reporter states that the
trial court sustained her contest to Townsend’s affidavit and she has not been paid.
         Appellant filed both an affidavit of indigence and a statement of inability. The proper
document to be filed now is a Statement of Inability to Afford Payment of Court Costs and once
this is filed in the trial court, the appellant will not have to pay costs except by order of the court.
TEX. R. CIV. P. 145(a) (amended; effective September 1, 2016). The court may order a party to
pay costs on the motion of the court reporter to require the party to prove his inability to afford
costs. TEX. R. CIV. P. 145(f)(3).
        After proper notice, the trial court must hold a hearing in which the burden is on the party
asserting indigence. TEX. R. CIV. P. 145(f)(5). The trial court’s order requiring the party to pay
costs must be supported by detailed findings. TEX. R. CIV. P. 145(f)(6). Here, the trial court
sustained the court reporter’s contest and denied appellant’s claim of indigence, which is
tantamount to ordering that she can afford to pay court costs.
        The party may challenge the trial court’s ruling by filing a motion in the appellate court
within 10 days of the signing of the trial court’s order. TEX. R. CIV. P. 145(g)(1)-(2). After the
party files a motion challenging the trial court’s ruling, the appellate court must promptly order
the filing of a supplemental clerk’s record with all documents and a reporter’s record of the
hearings. TEX. R. CIV. P. 145(g)(3). These records must be filed at no cost to Townsend. See id.
        The trial court has not included detailed findings in its order as required by Rule
145(f)(6). On August 3, 2017, this Court issued an order abating the appeal and remanded to the
trial court for preparation of detailed findings supporting its order. On September 8, 2017, the
trial court clerk filed a supplemental clerk’s record containing a “Certificate of Fact” stating that
the District Clerk had searched the record and was unable to find an order concerning appellant’s
ability to afford costs.
       To assist the District Clerk, we attach the trial court’s order to this order. We continue the
abatement and remand for the trial court to prepare detailed findings supporting his finding that
Townsend’s claim of indigence should be denied—a ruling tantamount to ruling that appellant
can afford to pay costs. Once the trial court has completed preparation of these findings, the trial
court clerk shall file a supplemental clerk’s record within 20 days of the date of this order
containing the trial court’s order with detailed findings concerning Townsend’s ability to afford
costs.
        The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental clerk’s
and reporter’s records are filed in this court. The court will also consider an appropriate motion
to reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion. It is so ORDERED.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: September 21, 2017